         Case 9:20-cv-00092-DLC Document 8 Filed 10/20/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 JERAD PATTERSON,                                  CV 20 –92–M–DLC–KLD

                      Plaintiff,

 vs.                                                        ORDER

 RODOLFO PATTERSON, et al.,

                       Defendants.


       Before the Court is the Findings and Recommendation of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 7.) Judge DeSoto recommends that

Mr. Patterson’s complaints (Docs. 2; 5) be dismissed for failure to state a claim

and that this Court certify that any appeal would not be taken in good faith. (Doc.

7 at 2.) Mr. Patterson has not filed any objections.

       A party is only entitled to de novo review of those findings to which he or

she specifically objects. 28 U.S.C. § 636(b)(1)(C). In the absence of an objection,

this Court reviews findings for clear error. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error review is “significantly deferential” and exists when the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.




                                          1
         Case 9:20-cv-00092-DLC Document 8 Filed 10/20/20 Page 2 of 3



Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error, the Court finds none.

      Mr. Patterson filed his complaint on June 25, 2020. (Doc. 2.) The only

allegations contained in this document state “Inheritance – Life Insurance, Living

Will, Property.” (Id. at 4.) At Judge DeSoto’s behest, Mr. Patterson filed a

supplemental complaint. (Doc. 5.) The only allegations contained in this

document state, “Constitutional Rights GI Bill/Bill of Rights” and “Conduct,

Behavior, Treatment, Discipline.” (Id. at 3–4.) The Court agrees that neither of

these pleadings plausibly state a claim upon which relief can be granted. See

generally Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); see also Fed. R. Civ. P.

8(a)(2). Judge DeSoto invited Mr. Patterson to plead additional facts in support of

his claims, but he failed to do so. (Doc. 6.)

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 7) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Patterson’s complaints (Docs. 2; 5)

are DISMISSED with prejudice, for failure to state a claim upon which relief can

be granted.

      IT IS FURTHER ORDERED that the Court certifies, pursuant to Rule

24(a)(3)(A) of the Federal Rules of Appellate Procedure, that any appeal in this

matter would not be taken in good faith. Despite several opportunities to cure

                                          2
         Case 9:20-cv-00092-DLC Document 8 Filed 10/20/20 Page 3 of 3



existing defects, Mr. Patterson’s complaints (Docs. 2; 5) fail to advance claims

upon which relief could be granted.

      The Clerk of Court is directed to enter, by separate document, judgment in

favor of Defendants and against Plaintiff and to close the case file.

      DATED this 20th day of October, 2020.




                                          3
